Citation Nr: 0115890	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  98-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a low back disorder.  

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1979 to 
December 1985.  

This matter arises from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

The veteran has filed claims to reopen a previously denied 
claim for service connection for a low back disorder, and for 
entitlement to assignment of a compensable evaluation for his 
service-connected hemorrhoids.  A review of the record 
discloses that in his substantive appeal, the veteran 
requested that he be afforded a personal hearing before a 
Member of the Travel Board.  Pursuant to the veteran's 
request, a hearing was scheduled and conducted in February 
2001.  

However, the tape of the veteran's personal hearing was 
inadvertently lost, and to date, has not been located.  The 
veteran was informed of these unfortunate circumstances, and 
was offered the opportunity to appear for an additional 
personal hearing before a Member of the Travel Board.  In May 
2001, the veteran responded that he did wish to be scheduled 
to attend an additional personal hearing.  Accordingly, he 
must be scheduled to appear before a Board Member at the RO 
as he has requested.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure that all 
due process requirements have been met, it is the Board's 
opinion that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:  

The RO should take all necessary steps to 
schedule the veteran for a hearing before 
a member of the Board at the Atlanta RO 
as soon as practicable.


The purpose of this REMAND is to provide for additional 
development of evidence and to afford the veteran due process 
of law to which he is entitled.  The Board does not intimate 
any opinion, either favorable or unfavorable, as to the 
merits of this case.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




